DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method Invention Group II, there being no allowable generic or linking claim. Further, claims 3-4, 6-8, and 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species.  The Examiner notes that in the reply filed 5/27/2022, claims 3 and 4 are indicated as comprising the elected Species C including a non-fingered surface electrical gate trigger structure; however, claim 3 & 4 appear to relate only to Figs. 8 & 9, respectively, which do not include said gate trigger structure.  Election was made without traverse of product Invention Group I, Species C in the reply filed on 5/27/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 9-10, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the turn-on structure" in each of lines 20 and 29.  There is insufficient antecedent basis for these limitations in the claim because the claim previous recites at least one front-side turn-on structure and/or at least one rear-side turn-on structure.  For purposes of compact prosecution, each limitation in lines 20 and 29 is interpreted to read, "[[the]] each turn-on structure".
Also, claim 1 recites the limitation "the trigger structure” in line 34.  There is insufficient antecedent basis for these limitations in the claim because the claim previous recites at least one trigger structure.  For purposes of compact prosecution, this is interpreted to read, "[[the]] each trigger structure".
Also regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a current intensity of at least about 1 A”, and the claim also recites “preferably at least about 2 A and more preferably between about 5 A and about 10 A” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2, 5, 9-10, and 15-17 are rejected as ultimately depending from claim 1.
Regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “the ratio…is selected so as to be less than 4/5”, and the claim also recites “preferably less than 3/4, more preferably less than 2/3, and still more preferably less than 1/2” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the limitation "the trigger structure” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of compact prosecution, this is interpreted to read, "[[the]] each trigger structure".
Claim 9 recites the limitation "the radial direction” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of compact prosecution, this is interpreted to read, "[[the]] a radial direction".
Claim 10 is rejected as depending from claim 9.
Regarding claim 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “a thickness … is greater than 400 μm”, and the claim also recites “more preferably greater than 600 μm, still more preferably greater than 800 μm, and further preferably greater than 1000 μm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 17 recites the limitation "the lateral width” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of compact prosecution, this is interpreted to read, "[[the]] a lateral width".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US Patent No. 9,741,839) in view of Moyson (US Patent No. 3,577,046).
Regarding claim 1, Nakagawa discloses in Figs. 2A-E (col. 10, lines 27-55), a short-circuit semiconductor component comprising 
a semiconductor body, in which a rear-side base region of a first conduction type (102 p-type pE layer), an inner region of a second conduction type (101, n-type nB layer) complementary to the first conduction type, and a front-side base region of the first conduction type (103, p-type pB layer) are successively arranged in a vertical direction starting from a rear side (102 side) with a rear-side center determined by its geometric center of gravity towards a front side, which is opposite to the rear side, with a front-side center determined by its geometric center of gravity (Fig. 2A, col. 10, line 39: disc-shaped), wherein 
the rear-side base region is connected in an electrically conductive manner to a rear-side electrode (110, anode electrode) with a lateral rear-side electrode width (WER) determined by its lateral extent, which is applied to the rear side, and 
the front-side base region is connected in an electrically conductive manner to a front-side electrode (109,  cathode electrode) with a lateral front-side electrode width (WEV) determined by its lateral extent, which is applied to the front side, wherein 
at least one front-side turn-on structure (104, n-type nE layer) with a lateral front-side turn-on structure width (WSV) determined by its lateral extent is embedded in the front-side base region and at least partially covered by the front-side electrode, wherein 
each turn-on structure is configured and arranged in such a way that it is turned on depending on a predeterminable turn-on signal supplied to the semiconductor body (col. 10, lines 49-55:  current entering gate are 106 causes turn-on), by 
the ratio of the lateral front-side turn-on structure width (WSV) to the lateral front-side electrode width (WEV) being less than 1 (Fig. 2C, cathode electrode 109 extends to the edges of the device disc and significantly overlaps turn-on structure 104, the ratio of widths thus less than 1; this is congruent with the principle of operation detailed in Moyson Fig. 3, col. 4 line 60 to col. 5 line 36 whereby current flow proceeds from the central trigger gate through the pB region to a shorted cathode portion to forward bias and turn on the pB/nE junctions, and in Nakagwa this is only at the main cathode region; thus, the extent of overlap is a result effective variable affecting current flow and turn-on characteristics), wherein 
each turn-on structure is an emitter structure of the second conduction type (104 nE) , which is embedded into the front-side base region (103, pB) and contacted in an electrically conductive manner with the electrode (109) applied to the base region, and 
which can be turned on by means of at least one trigger structure (111, gate electrode) which, via the semiconductor body, acts on it electrically, wherein 
each trigger structure can in turn be activated by means of the turn-on signal, 
characterized in that a sheet resistance of the base region (see evidentiary description from Moyson above) containing the emitter structure is set in such a way that a minimum turn-on current is obtained from the turn-on signal and supplied to the emitter structure. has a current intensity of at least about 1 A, preferably at least about 2 A and more preferably between about 5 A and about 10 A for turning on the emitter structure.
Nakagawa appears not to explicitly disclose that the turn on of the turn-on structure produces, on a one-off basis, a permanent, irreversible, electrically conductive, low-resistance connection between the front-side electrode and the rear-side electrode.
Nakagawa further discloses (see col. 11, line 48 to col. 12, line 10) that turn-on characteristics of the device may be designed to turn all areas on simultaneously or to turn on some areas at different rates with respect to other areas, and that it is a general concern to manage the destructive thermal breakdown and melting of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the device of Nakagawa by controlling the turn-on character throughout the device to provide for predictable permanent thermal breakdown the protects system devices elegantly.  In so doing, the turn on of the turn-on structure produces, on a one-off basis, a permanent, irreversible, electrically conductive, low-resistance connection between the front-side electrode and the rear-side electrode.
Nakagawa as combined appears not to explicitly disclose that the minimum turn-on current obtained from the turn-on signal and supplied to the emitter structure has a current intensity of at least about 1 A.
Absent a showing of criticality with respect to the turn-on current intensity (a result effective variable as disclosed by Moyson Fig. 3, col. 4 line 60 to col. 5 line 36 whereby current flow proceeds from the central trigger gate through the pB region to produce a voltage drop to forward bias and turn on the pB/nE junctions), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the current through routine experimentation in order to achieve desired turn-on levels and characteristics.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Nakagawa as combined therein discloses that the overlap of the cathode of the turn-on structure, and thus the ratio of the lateral widths WSV/WEV is a result effective variable, and absent a showing of criticality may be adjusted to affect turn-on characteristics (see the rejection of claim 1 above.)
Regarding claim 5, Nakagawa therein discloses that each trigger structure is a gate electrode (111), and the turn-on signal is an electrical signal supplied to the gate electrode (col. 10, lines 45-67).
Regarding claim 9, Nakagawa further discloses that the turn-on structure (104) is spaced apart in the radial direction from the trigger structure (111). 
Nakagawa as combined appears not to explicitly disclose at least one turn-on structure segment with a circumferential turn-on structure width (WUV), which is open in a circumferential direction of the semiconductor body (see Instant Application Fig. 13).
Moyson discloses in Fig. 4 and col. 5 line 70 to col. 6, line 14, a turn-on structure segmented (10A-D) each with a circumferential turn-on structure width (WUV), which is open in a circumferential direction of the semiconductor body to provide for greater areal turn-on distribution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the segmented turn-on structure as in Moyson in Nakagawa as combined to provide for greater areal turn-on distribution.  In so doing, there is at least one turn-on structure segment with a circumferential turn-on structure width (WUV), which is open in a circumferential direction of the semiconductor body.
Regarding claim 10, Nakagawa as combined therein disclose at least two turn-on structure segments that are separate from each other are provided in the circumferential direction of the semiconductor body.
Regarding claim 15, Nakagawa as combined appears not to explicitly disclose that a thickness (Wn) of the inner region in the vertical direction is greater than 400 μm.
Absent a showing of criticality with respect to the inner region thickness (a result effective variable affecting the blocking voltage, see Nakagawa, col. 3, lines 15-20; and Moyson, col. 3, lines 70-75), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the inner region thickness through routine experimentation in order to achieve desired turn-on levels and characteristics.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Moyson, and further in view of Applicant Admitted Prior Art (US PGPub 2021/0367067).
Regarding claim 16, Nakagawa as combined appears not to explicitly disclose that the front-side electrode and the rear-side electrode are each press-contacted in an electrically conductive manner by means of a metallic contact disk.
However, the Applicant Admitted Prior Art (See Fig. 1 and para. [0014] disclosing the preceding as background) discloses that press-contacting thyristor electrodes via copper contact discs across the entire electrode surface provides a small contact resistance and as small a forward loss as possible (para. [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the press-contacting configuration disclosed to provide as small a forward contact loss as possible.  In so doing, the front-side electrode and the rear-side electrode are each press-contacted in an electrically conductive manner by means of a metallic contact disk.
Regarding claim 17, Nakagawa as combined therein discloses that the lateral width of the respective contact disk corresponds to the lateral electrode width (WEV, WER) of the corresponding press-contacted electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891